Citation Nr: 0125517	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the veteran a waiver of recovery 
of an overpayment of nonservice-connected disability pension 
benefits in the amount of $10,684.00.  While the RO's 
Committee on Waivers and Compromises found no fraud, 
misrepresentation of a material fact, or showing of bad faith 
on the veteran's part in the creation of the debt, the 
Committee also found that the repayment of the debt would not 
cause him an undue financial hardship; rather, non-payment of 
the debt would unjustly enrich the veteran.  

In August 2001, the veteran testified at a personal hearing 
held at the RO in Providence, Rhode Island, before the 
undersigned Member of the Board.  At the close of the 
hearing, the record was held open for an additional sixty 
days to afford the veteran an opportunity to submit 
additional evidence.  He did so within the sixty days, along 
with a signed waiver of RO jurisdiction of that evidence.  
See 38 C.F.R. § 20.1304 (2001).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran was not without fault in creating the 
overpayment of improved nonservice-connected disability 
pension benefits in the amount of $10,684.00.  

3.  Repayment of the $10,684.00 overpayment would not cause 
the veteran an undue financial hardship nor would repayment 
of the debt defeat the purpose for which the benefits were 
intended.  


CONCLUSION OF LAW

Recovery of the overpayment of improved nonservice-connected 
disability pension benefits, in the amount of $10,684.00, 
would not be against the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5302 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 
(2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Specifically, the Board finds that the March 2000 statement 
of the case and June 2001 supplemental statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that it clearly notifies the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review and associated with the claims 
folder, and the veteran both testified at a personal hearing 
before the undersigned Member of the Board and was given an 
opportunity to submit additional evidence, which he did, 
following that hearing.  No further assistance is necessary 
to comply with the requirements of this new legislation, or 
any other applicable rules or regulations regarding the 
development of the pending claim.  

Factual Background

In May 1991, the veteran filed a claim for an increased 
rating for his service-connected back disorder.  The RO, in a 
November 1992 rating decision, increased the disability 
evaluation from 10 percent to 20 percent, effective from May 
1991, the date of receipt of his claim for increase.  The 
veteran filed a notice of disagreement in January 1993 
asserting that his back disability warranted a higher rating.  
At the same time, he filed a claim for nonservice-connected 
disability pension benefits, specifically requesting the 
higher of the two benefits (increased compensation or 
nonservice-connected disability pension).  

In filing his January 1993 claim for improved nonservice-
connected disability pension, the veteran completed VA's 
Income-Net Worth and Employment Statement.  In the general 
instructions for completing the Statement, pension is 
explained as income based.  The instructions advise that the 
rate of pension paid to a veteran depends on the amount of 
family income and the number of dependents according to a 
formula provided by law.  In addition, the instructions note, 
in bold type, that there are certain types of income which 
may be excluded in determining the income countable for VA 
pension purposes; however, all income, from any source, is to 
be reported and VA will determine any amount that is not 
countable for pension purposes.  

In his January 1993 application for pension, the veteran 
reported a dependent wife and two children; no family income 
being received from any source, other than Supplemental 
Security Income/Public Assistance; and that he had a high 
school education, with two additional years education in 
business administration.  In a rating decision of October 
1993, the RO increased the disability rating for the 
veteran's service-connected back condition to 40 percent 
disabling, effective from the date of receipt of his claim 
for increase, June 1991.  The same decision awarded the 
veteran nonservice-connected disability pension, effective 
from January 1993, the date of receipt of his claim for 
pension.  

The veteran was notified of the RO's October 1993 decision by 
VA letter in January 1994.  He was specifically advised of 
the monthly amount of compensation benefit, reflecting the 
increased rating to 40 percent for his service-connected back 
disability, retroactive to June 1991, and the monthly amount 
of pension due, effective from February 1, 1993 (the first 
day of the month following the month of receipt of his 
pension application).  He was informed that, as of the 
effective date of VA pension, pension was the greater of the 
two benefits.  He was advised, in both the letter and 
accompanying VA Form 21-8768, that the monthly amount of his 
VA pension was based on the financial information he had 
reported on his pension application; that the rate of his VA 
pension was directly related to his family income; that there 
is a maximum annual rate of pension permitted by VA; that the 
amount of the VA pension he would receive would be the 
difference between his family countable income and the 
maximum amount allowed a veteran by law, depending on the 
veteran's circumstances; and that adjustments had to be made 
to his pension whenever his family income changed.  He was 
instructed to immediately notify VA if his family income 
changed; otherwise, an overpayment of pension benefits might 
result for which he would be held liable.  The letter further 
instructed that he needed to submit addition evidence 
pertaining to his spouse and children for them to be included 
in his pension benefits.  

The veteran submitted the requested additional evidence and, 
by VA letter of January 1994, he was advised of his pension 
adjustment, effective from February 1993, which included 
benefits for his dependent spouse and two children.  Again, 
he was advised that the monthly rate of his pension was based 
on no family income as reported earlier by him.  He was again 
advised by VA letter in February 1995 of the amount of his 
nonservice-connected pension and reminded that VA pension 
makes up the difference between his countable annual income 
and the maximum annual rate permitted by law for a veteran in 
his circumstances.  Further, he was specifically informed of 
the basis of his pension, which was no family income from any 
source.  

Based on information, confirmed by the veteran, that his wife 
had earnings of $6,225.00 in the last six months of 1993, but 
no taxable income for 1994 and 1995, a pension adjustment was 
made in March 1996, resulting in an overpayment of pension 
benefits in the amount of $6,228.00 for 1993.  He requested a 
waiver of the recovery of the overpayment asserting during 
his personal hearing held in September 1996 before the 
Committee on Waivers and Compromises that he was confused 
since he was entitled to compensation and pension and that he 
did not understand the requirement to report income changes 
while receiving VA pension.  In October 1996, the Committee, 
on appeal, granted the veteran a waiver of recovery of the 
$6,228.00 overpayment, on the basis of his report of not 
understanding the requirement to report income changes under 
pension.  

During the pendency of the above-mentioned request for waiver 
and appeal, the veteran filed a claim in July 1996 for 
entitlement to service connection for depression, claimed as 
proximately due to or the result of his service-connected 
back disability.  In August 1997, the RO granted the claim, 
effective from July 1996, and assigned the disability a 50 
percent rating, thereby increasing his combined service-
connected disability rating to 70 percent.  He was advised of 
the decision by VA letter in August 1997, which also noted 
that he would still be receiving benefits at the pension rate 
because that was the greater of the two benefits.  Further, 
to be considered for total disability based on individual 
unemployability, he needed to submit addition evidence, which 
he did.  The RO awarded him total disability based on 
individual unemployability in April 1998, effective from July 
1996.  He was notified of his monthly compensation benefits, 
which were now greater than pension benefits, by VA letter in 
May 1998.  

Information was received by VA, and confirmed by the veteran 
in September 1999 and December 1999, that the veteran's 
spouse had received $4,059.00 unemployment benefits in 1994 
and that the veteran had received gambling winnings of 
$1,000.00 and $7,000.00 proceeds from a profit share in 1995.  
Based on this information, the veteran's nonservice-connected 
disability pension for 1994 and 1995 was adjusted to reflect 
receipt of this family income, thereby creating a $10,684.00 
overpayment of benefits sent the veteran during those years.  

In September 1999, the veteran requested a waiver of recovery 
of the overpayment and submitted a financial status report in 
October 1999, which reflected that his family's only source 
of monthly income was $2,104.00 VA compensation.  His monthly 
expenses for mortgage, food, utilities, clothing, 
entertainment, automobile insurance, and payment of credit 
card debt amounted to $2,021.00, for a net gain of $83.00 a 
month.  He listed no liquid assets.  

The veteran's financial statement of February 2000 reflects 
that his family's only source of monthly income consists of 
$2,153.00 VA compensation and that his monthly expenses 
amounted to $1,776.00 for mortgage, food and utilities, for a 
monthly net gain of $377.00.  He listed $30.00 in the bank 
and credit card debt.  

The veteran testified at a personal hearing held at the RO in 
August 2001 before the undersigned, during which he claimed 
hardship if he had to repay the debt; that he did not realize 
in 1994 and 1995 of the income reporting requirements for 
pension.  He testified that he did not realize he was 
receiving pension at the time and had not properly understood 
the system.  

Following the above-mentioned personal hearing, he submitted 
a financial statement, dated in August 2001, accompanied by a 
waiver of RO jurisdiction of the statement, which reflects 
his family's sole source of monthly income consists of 
$2,228.00 VA compensation.  His monthly expenses, in the 
amount of $2,124.00, consist of mortgage, food, utilities, 
and $200.00 repayment to VA for the debt currently at issue, 
for a monthly net gain of $104.00.  

Analysis

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

In the veteran's case, the RO's Committee on Waivers and 
Compromises denied the veteran's waiver request for repayment 
or collection of the $10,684.00 overpayment in VA pension 
benefits.  In so doing, the Committee found no fraud, 
misrepresentation, or bad faith in the veteran's failure to 
report his wife's unemployment benefits received in 1994 and 
his gambling winnings and share profits received in 1995.  
The Committee further found that repayment of the debt would 
not be against the principles of equity and good conscience.  

Since the Committee has found no fraud, misrepresentation, or 
bad faith in the veteran's failure to report his wife's 
unemployment benefits and his income from gambling and profit 
shares, the Board will not disagree with this finding.  
However, the remaining question for consideration is whether 
recovery from the veteran of the overpayment of VA pension 
would be against the principles of equity and good 
conscience.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this 
regard, the facts and circumstances in this particular case 
must be weighed carefully.  Different factors will enter into 
the decision, to include the relative fault of the veteran, 
weighing his fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
veteran's part, whether there would be financial hardship on 
the veteran's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the veteran relinquished a favorable 
right or changed his position by reason of having received 
the benefit.  See generally Cullen v. Brown, 5 Vet. App. 510 
(1993).  

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the veteran 
has not contended, nor does the evidence demonstrate, that 
the VA was at fault in the creation of the debt or that the 
veteran relinquished a favorable right or changed his 
position by reason of having received the benefit.  

The Board finds that the veteran was at fault in the creation 
of the $10,684.00 overpayment of VA pension.  During 1994 and 
1995, he was advised that he was receiving VA pension as 
opposed to compensation because pension was the greater of 
the two benefit.  He was also advised that the amount of his 
monthly VA pension was based on his family income and that, 
if his family income changed in any way, he was to 
immediately notify VA of the income change, otherwise an 
overpayment could potentially be created for which he would 
be liable.  Further, at the time he applied for VA pension, 
the instructions accompanying the application specifically 
noted, in bold type, that he was to report all sources of 
income and VA would determine if any of the income was not 
counted for pension purposes.  

Granted, the veteran's benefits have alternated from 
compensation, which is not dependent on family income, to 
pension, which is dependent on family income.  However, each 
time a change was made to ensure he received the greater of 
the two benefits, he was specifically advised of the type of 
benefit he was receiving and, in the case of improved 
nonservice-connected disability pension, the family income, 
as reported by him, as the basis being used to determine the 
amount of his monthly pension benefit.  

The veteran maintains that he was confused and not familiar 
with the income reporting requirements pertaining to VA 
nonservice-connected disability pension.  The record does not 
support that contention.  The veteran espoused the same 
arguments when he requested a waiver of the overpayment 
created earlier, also involving VA pension and his lack of 
reporting a change in his family's income.  At that time, the 
overpayment had been created for benefits received in 1993 
when he failed to report his wife's income of over $6,000.00.  
The Committee on Waivers and Compromises, based on the 
veteran's contention of confusion and ignorance, had waived 
repayment of that overpayment in October 1996.  

Despite his experience with the above-mentioned overpayment 
and subsequent request for waiver, the overpayment currently 
at issue, in the amount of $10,684.00, was created in 
September 1999 when VA learned from outside sources and not 
from the veteran, who later confirmed the information, that 
his wife had received $4,059.00 unemployment benefits in 
1994, and that the veteran had received gambling winnings of 
$1,000.00 and $7,000.00 proceeds from a profit share in 1995.  
Again, this was during the period he had been receiving VA 
pension, as he had requested in January 1993 as the greater 
benefit.  He was informed on numerous occasions (January 
1994, February 1995, and March 1996) that the benefit he was 
receiving at the time was pension and the specific amount of 
family income, as reported by him, which was being used to 
determine the amount of his monthly pension.  Despite those 
notices and the explicit directives to have all (emphasis 
added) changes in income reported, in which case VA would 
determine whether the reported income was countable for 
pension purposes, the veteran never on his own reported any 
changes in family income..  The veteran is 53 years of age 
and has had two years education in business administration.  
He used the same arguments and claim of ignorance of his 
responsibilities for the overpayment currently at issue as he 
had used when he requested a waiver of repayment of his 
previous overpayment of VA pension.  He may argue that he was 
unaware that unemployment benefits, gambling winnings, and 
share profits from a former employer would be counted as 
income but that was not for him to decide.  He was instructed 
on many occasions that, if his family income changed in any 
way, he should report that change in income and VA would 
decide whether the income was countable.  He did not report 
any change in income, he only confirmed the changes after 
being notified by VA that the RO had learned of them from 
outside sources, despite having gone through the same 
scenario with the same excuses shortly before the current was 
created.  Under the circumstances the Board finds that the 
veteran was at fault in the creation of the $10,684.00 
overpayment of pension benefits he received in 1994 and 1995.  

The veteran maintains that if he were made to repay any or 
all of the $10,684.00 debt, it would cause him and his family 
an undue financial hardship.  The record shows that veteran 
has been receiving over $2,000.00 a month VA compensation 
since August 1996.  He has not presented any evidence showing 
that by repaying the debt owed the Government he and his 
family have been deprived of the necessities of life.  
Rather, since his receipt of VA compensation, his financial 
statements have consistently shown a monthly net gain after 
paying his monthly expenses, which include repayment of the 
current debt at the rate of $200.00 a month.  Under the 
circumstances, it appears that collection of the debt would 
not defeat the purpose for which the benefits were intended 
in the first place.  At this point, the Board notes that even 
though the veteran is being treated for major depression 
disorder, he has never alleged, nor is there any evidence, 
that he is incompetent; hence, he is considered capable of 
handling his own affairs and making arrangements as to where 
his funds are deposited.  

Given the veteran's current financial situation, for him to 
continue repaying the outstanding debt owed the Government 
would not cause him an even greater financial burden in view 
of his financial resources and financial needs.  Indeed, if 
the debt were to be waived, the amount already repaid, as 
well as the balance still owed, would revert to the veteran, 
which would amount to an unjust enrichment on the veteran's 
part.  In essence, the Board finds that his failure to make 
restitution for the overpayment at issue would result in an 
unfair gain to him.  Hence, a denial of a waiver of recovery 
of the overpayment of VA pension benefits in the amount of 
$10,684.00 would not be against the principles of equity and 
good conscience.  


ORDER

A waiver of recovery of an overpayment of improved 
nonservice-connected disability pension, in the amount of 
$10,684.00, is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

